Citation Nr: 1202658	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from July 1978 until his retirement in July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously before the Board in July 2010, at which time the case was remanded for additional development.  Specifically, the Board determined that a VA examination was required prior to adjudication of the Veteran's claim.  The Veteran was scheduled for VA examinations to be conducted in December 2010.  However, the Veteran failed to appear for the examinations as scheduled.  A note dated in December 2010 shows that the Veteran missed his scheduled appointment because he was hospitalized.  In a letter dated in October 2011, the Veteran, through his accredited representative, avers that he missed his compensation and pension (C&P) examination due to emergency medical care.  Included medical records show that the Veteran was diagnosed with a stroke on December 2, 2010, and was admitted to in-patient services.  

Pursuant to 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without, good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate an original claim, VA may proceed with the adjudication of the claim based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).

The July 2010 Board remand determined that additional development was required.  In light of good cause having been shown, the Veteran should be afforded another VA mental health examination to determine the Veteran's current psychiatric diagnosis.  38 C.F.R. § 3.159 (2011).

Additionally, a March 2010 letter to Naval Crime Investigative Service (NCIS) requested evidentiary information regarding the Veteran's reports of an accidental shooting of a person by the last name of Bryant in either August or September 1991 aboard the U.S.S. Donald B. Beary and regarding the AAV vehicle sinking in April or May of 1994.  A response received in May 2010 included evidence pertaining to the Veteran but not information corroborating the stressors.  Upon remand, the AMC should attempt to corroborate the stressors as reported by the Veteran.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from October 22, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Contact NCIS to obtain corroboration of the death of a person by the last name of Bryant, who shot himself in either August or September 1991 aboard the U.S.S. Donald B. Beary and the sinking of an AAV vehicle in April or May of 1994 during a training exercise of the U.S.S. Harlan County.  

2.  Reschedule the Veteran for a VA psychiatric examination.  The claims file must be made available to, and reviewed by the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should provide an opinion as to whether any psychiatric disorders at least as likely as not (50 percent probability or greater) originated in service or are related to active military service.  In that regard, the examiner's attention is directed to medical records indicating diagnoses of PTSD, depression and major depressive disorder (see VA treatment records).  If PTSD is diagnosed, the examiner should specify whether any stressor established by the record was sufficient to produce PTSD.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record.  

A complete rationale must be provided for each opinion.  

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


